Exhibit 10.3
 

--------------------------------------------------------------------------------


 
ASSIGNMENT AGREEMENT
 
ASSIGNMENT AGREEMENT, dated as of June 29, 2007 (“Assignment Agreement”), among
COUNTRYWIDE HOME LOANS, INC. (“Assignor”), THE BANK OF NEW YORK (“Assignee”),
not in its individual or corporate capacity but solely as Swap Contract
Administrator for Alternative Loan Trust 2007-OH2, pursuant to a Swap Contract
Administration Agreement (the “Swap Contract Administration Agreement”) dated as
of June 29, 2007, and LEHMAN BROTHERS SPECIAL FINANCING INC. (“Remaining
Party”).
 
W I T N E S S E T H:
 
WHEREAS, effective as of June 29, 2007, Assignor desires to assign all of its
rights and delegate all of its duties and obligations to Assignee under a
certain Transaction (the “Assigned Transaction”) as evidenced by a certain
confirmation with a Trade Date of June 27, 2007, whose LEHMAN BROTHERS SPECIAL
FINANCING INC. reference number is Global Deal ID:  3152133 (the
“Confirmation”), a copy of which is attached hereto as Exhibit I;
 
WHEREAS, Assignor and Remaining Party executed and delivered the Confirmation in
connection with, and as part of, the ISDA Master Agreement dated as of June 6,
1996, as amended or supplemented from time to time (the “Old Master Agreement”),
between Assignor and Remaining Party;
 
WHEREAS, Assignee desires to accept the assignment of rights and assume the
delegation of duties and obligations of the Assignor under the Assigned
Transaction and the Confirmation, including any modifications that may be agreed
to by Assignee and Remaining Party; and
 
WHEREAS, Assignor desires to obtain the written consent of Remaining Party to
the assignment, delegation and assumption, and Remaining Party desires to grant
such consent in accordance with the terms hereof.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.  Assignment and Assumption.  Effective as of and from June 29, 2007 (the
“Effective Date”), Assignor hereby assigns all of its rights and delegates all
of its duties and obligations to Assignee (other than Assignor’s obligation to
pay the Additional Payment (as defined in the Confirmation)), and Assignee
hereby assumes all Assignor’s rights, duties, and obligations, under the
Assigned Transaction and the Confirmation arising on or after the Effective
Date.
 
2.  Release.  Effective as of and from the Effective Date, Remaining Party and
Assignor hereby release one another from all duties and obligations owed under
and in respect of the Assigned Transaction and the Confirmation, and Assignor
hereby terminates its rights under and in respect of the Assigned Transaction;
provided, that such release shall not affect Assignor’s obligation to pay the
Additional Payment in accordance with the terms of the Assigned Transaction and
the Confirmation.
 

--------------------------------------------------------------------------------


 
3.  Limitation on Liability.  Assignor and Remaining Party agree to the
following: (a) The Bank of New York (“BNY”) is entering into this Assignment
Agreement not in its individual or corporate capacity, but solely in its
capacity as Swap Contract Administrator under the Swap Contract Administration
Agreement; (b) in no case shall BNY (or any person acting as successor Swap
Contract Administrator under the Swap Contract Administration Agreement) be
personally liable for or on account of any of the statements, representations,
warranties, covenants or obligations stated to be those of Assignee under the
terms of the Assigned Transaction, all such liability, if any, being expressly
waived by Assignor and Remaining Party and any person claiming by, through or
under either such party; and (c) recourse against BNY shall be limited to the
assets available under the Swap Contract Administration Agreement or the Pooling
and Servicing Agreement for Alternative Loan Trust 2007-OH2 dated as of June 1,
2007 among CWALT, Inc. as depositor, Countrywide Home Loans, Inc. as a seller,
Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC,
as a seller, Countrywide Home Loans Servicing LP, as master servicer, and BNY,
as trustee (the “Pooling and Servicing Agreement”).
 
4.  Consent and Acknowledgment of Remaining Party.  Remaining Party hereby
consents to the assignment and delegation by Assignor to Assignee of all the
rights, duties, and obligations of Assignor under the Assigned Transaction
pursuant to this Assignment Agreement.
 
5.  Governing Agreement.  The Assigned Transaction and the Confirmation shall
form a part of, and be subject to, the ISDA Master Agreement dated as of June
29, 2007, as amended or supplemented from time to time (the “New Master
Agreement”), between Assignee and Remaining Party.  The Confirmation shall form
a part of, and be subject to, the New Master Agreement.
 
6.  Representations.  Each party hereby represents and warrants to the other
parties as follows:
 
(a)  
It is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization or incorporation;

 
(b)  
It has the power to execute and deliver this Assignment Agreement; and

 
(c)  
Its obligations under this Assignment Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms.

 
As of the Effective Date, each of Assignor and Remaining Party represents that
no event or condition has occurred that constitutes an Event of Default, a
Potential Event of Default or, to the party’s knowledge, a Termination Event (as
such terms are defined in the Confirmation and the New Master Agreement), with
respect to the party, and no such event would occur as a result of the party’s
entering into or performing its obligations under this Assignment Agreement.
 
7.  Indemnity.  Assignor hereby agrees to indemnify and hold harmless Assignee
with respect to any and all claims arising under the Assigned Transaction prior
to the Effective Date.  Assignee (subject to the limitations set forth in
paragraph 3 above) hereby agrees to indemnify and hold harmless Assignor with
respect to any and all claims arising under the Assigned Transaction on or after
the Effective Date.
 

--------------------------------------------------------------------------------


 
8.  Governing Law.  This Assignment Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to the
conflict of laws provisions thereof (except Section 5-1401 and 5-1402 of the New
York General Obligations Law).
 
9.  Notices.  For the purposes of this Assignment Agreement and Section 12(a) of
the Old Master Agreement and New Master Agreement, as applicable, the addresses
for notices or communications are as follows:  (i) in the case of Assignor,
Countrywide Home Loans, Inc., 4500 Park Granada, Calabasas, California 91302,
Attention: Darren Bigby, with a copy to the same address, Attention:  Legal
Department, or such other address as may be hereafter furnished in writing to
Assignee and Remaining Party; (ii) in the case of Assignee, The Bank of New
York, 101 Barclay Street, New York, New York 10286, Attention:  Corporate Trust
MBS Administration, CWALT,  Inc. Series 2007-OH2 or such other address as may be
hereafter furnished in writing to Assignor and Remaining Party; and (iii) in the
case of Remaining Party,
 

 
Address:
Lehman Brothers Special Financing Inc.
c/o Lehman Brothers Inc.
Transaction Management Group
Corporate Advisory Division
745 Seventh Avenue
New York, NY 10019
 
Attention:
Documentation Manager
 
Tel No.
(212) 526-7187
 
Fax No.
(212) 526-7672



or such other address as may be hereafter furnished in writing to Assignor and
Assignee.
 
10.  Payments.  All payments (if any) remitted by Remaining Party under the
Assigned Transaction shall be made by wire transfer according to the following
instructions:
 
The Bank of New York
New York, NY
ABA # 021-000-018
GLA # 111-565
For Further Credit:  TAS A/C 542018
Attn:  Matthew Sabino  212-815-4800
Fax:  212-815-3986


11.  Optional Termination.                                                      
 

  (a) Upon the occurrence of an Optional Termination pursuant to Section 9.01 of
the Pooling and Servicing Agreement, BNY, as Swap Contract Administrator for
Alternative Loan Trust 2007-OH2 (the “Swap Contract Administrator”), pursuant to
a Swap Contract Administration Agreement, hereby assigns all of its rights and
delegates all of its duties and obligations to Countrywide Home Loans, Inc., and
Countrywide Home Loans, Inc. hereby assumes all of the Swap Contract
Administrator’s rights, duties, and obligations, under the Assigned Transaction
and the Confirmation arising on or after the date on which the Trust Fund (as
defined in the Pooling and Servicing Agreement) is terminated pursuant to the
terms thereof.

 

--------------------------------------------------------------------------------


 

  (b)
Effective as of and from the date on which the Trust Fund is terminated pursuant
to the terms thereof, Remaining Party and the Swap Contract Administrator hereby
release one another from all duties and obligations owed under and in respect of
the Assigned Transaction and the Confirmation, and the Swap Contract
Administrator hereby terminates its rights under and in respect of the Assigned
Transaction.  Remaining Party hereby consents to the assignment and delegation
by the Swap Contract Administrator to Countrywide Home Loans, Inc. of all the
rights, duties, and obligations of the Swap Contract Administrator under the
Assigned Transaction pursuant to this Assignment Agreement.

 

 
(c)
Effective as of and from the date on which the Trust Fund is terminated pursuant
to the terms thereof, Remaining Party hereby agrees that Countrywide Home Loans,
Inc. may do one of the following with the Swap Contract Administrator’s rights,
duties, and obligations, under the Assigned Transaction and the Confirmation
arising on or about the date on which the Trust Fund is terminated pursuant to
the terms thereof:

 
 
(i)
retain such rights, duties, and obligations;



 
(ii)
assign all of its rights and delegates all of its duties and obligations to a
third party effective upon the receipt of written consent from Remaining Party
to such assignment; or



 
(iii)
terminate the Assigned Transaction by giving three Business Days’ prior notice
to Remaining Party (the “Optional Termination Date”).  On the Optional
Termination Date, if any, a termination payment (if any) shall be payable by the
applicable party as determined by the Calculation Agent by the application of
Section 6(e)(ii) of the Old Master Agreement, with Market Quotation and Second
Method being the applicable method for determining the termination payment.  The
exercise of the right to terminate under this provision, shall not be an Event
of Default under any of the other Transactions that are part of the Old Master
Agreement.  For purposes of the Optional Termination Date, Countrywide Home
Loans, Inc. shall be the sole Affected Party.



12.  Counterparts.  This Assignment Agreement may be executed and delivered in
counterparts (including by facsimile transmission), each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same instrument.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the date first above written.
 

  COUNTRYWIDE HOME LOANS, INC.          
 
By:
/s/ Michael Schloessmann     Name:  Michael Schloessmann     Title:    Managing
Director          

 

 
THE BANK OF NEW YORK, NOT IN ITS INDIVIDUAL OR CORPORATE CAPACITY BUT SOLELY AS
SWAP CONTRACT ADMINISTRATOR FOR ALTERNATIVE LOAN TRUST 2007-OH2
         
 
By:
/s/ Michelle Penson     Name:  Michelle K. Penson     Title:    Vice President  
       

 

  LEHMAN BROTHERS SPECIAL FINANCING INC.          
 
By:
/s/ Anatoly Kozlov     Name:  Anatoly Kozlov     Title:    Lehman Brothers
Special Financing Inc          